1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                   SOUTHERN DISTRICT OF CALIFORNIA
10
11   DEOVANTE L. GUY,                            Case No. 20-cv-02027-BAS-BLM
12                            Plaintiff,
                                                 ORDER:
13       v.
                                                 (1) GRANTING IN PART AND
14   MATTHEW LORENZEN, et al.,
                                                 DENYING IN PART DEFENDANTS’
15                          Defendants.          MOTION TO DISMISS (ECF No. 6);
16
                                                 (2) DENYING DEFENDANTS’
17                                               REQUEST FOR A STAY; AND
18
                                                 (3) GRANTING PLAINTIFF LEAVE
19                                               TO AMEND THE COMPLAINT
20
21
22
23
24
25
26
27
28

                                           -1-
                                                                                20cv2027
1          This action arises from a tragic sequence of events which led to Plaintiff Deovante
2    L. Guy being severely injured by oncoming traffic while being detained by a police officer
3    in the middle of the road. Plaintiff brought the present action against the City of San Diego,
4    the arresting officer, and other officers on the scene of the incident, raising state-law claims
5    and federal civil rights claims. The Court is asked to decide whether parts of Plaintiff’s
6    Complaint should be dismissed for failure to state a claim under the doctrine of qualified
7    immunity and under Rule 12(b)(6) of the Federal Rules of Civil Procedure. The Court is
8    also asked to decide whether any remaining claims require an abstention under Younger v.
9    Harris, 401 U.S. 37 (1971).
10         For the following reasons, the Court GRANTS IN PART AND DENIES IN PART
11   Defendants’ motion to dismiss. (ECF No. 6.) The Court DENIES Defendants’ request to
12   stay this action under the Younger doctrine. The Court GRANTS Plaintiff leave to amend
13   his pleading.
14
15                                         BACKGROUND
16         One early morning before sunrise in February 2019, officers of the San Diego Police
17   Department (“SDPD”) received a report of vandalism at a convenience store near the
18   Rosecrans Street and Midway Drive intersection in San Diego, California. (Second Am.
19   Compl. (“SAC”) ¶ 13.) Multiple police vehicles carrying SDPD officers descended on
20   Rosecrans Street. Id. The officers identified Plaintiff Deovante L. Guy as the suspect of
21   the vandalism. (Id. ¶ 14.)
22         Guy walked past the SDPD vehicles, which were parked on the well-lit side of
23   Rosecrans Street. (Id. ¶¶ 15–16.) Guy headed away from the SDPD vehicles and crossed
24   four lanes across Rosecrans street, towards a raised median. (Id. ¶¶ 17–18.) Officer
25   Matthew Lorenzen followed Guy. (Id. ¶ 17.) Guy arrived at the other side of the street,
26   where he was met with a gated fence. (Id. ¶ 18.)
27         Unable to go through the locked gate, Guy turned around and started to walk back
28   towards the SDPD vehicles. (Id. ¶¶ 19, 21.) Officer Lorenzen followed him. (Id. ¶ 21.)

                                                   -2-
                                                                                             20cv2027
1    The side of the street where Guy was walking was dark, nearly pitch black, and the lights
2    from the police cars parked on the other side of the street further impaired visibility. (Id.
3    ¶ 20.) As Guy approached the middle of the second lane, Officer Lorenzen grabbed Guy’s
4    wrist and twisted his arm behind his back. (Id. ¶ 21.) Guy did not resist, pull away, or
5    struggle at any time and let Officer Lorenzen hold him down to the ground. (Id. ¶¶ 22–
6    23.) Officer Lorenzen pinned Guy down with a knee on his back. (Id. ¶ 24.)
7             Around 4:45 a.m., an SUV drove into Officer Lorenzen and over Guy’s body. (Id.)
8    ¶ 25. The SUV was driven within the speed limit. (Id. ¶ 28.) As a result of the crash, Guy
9    was severely injured, and his blood drenched the street. (Id. ¶ 26.) Other SDPD officers
10   on the scene ran over to check on Lorenzen but disregarded Guy’s medical needs. (Id.
11   ¶ 29.)
12            Guy was transported to a hospital in an ambulance. (Id. ¶¶ 29–30.) Guy was nearly
13   dead when he arrived at the hospital, and the doctors recommended taking him off life
14   support. (Id. ¶ 30.) His injuries included, among others, internal bleeding, internal
15   decapitation, torn organs, broken bones, and lacerations. (Id. ¶ 31.) Guy survived but
16   remains severely injured.
17            Guy, by and through his guardian ad litem Quintasia Walker, filed an action for
18   damages in San Diego Superior Court against Officer Lorenzen, Doe Officers, the City of
19   San Diego, the SDPD (“San Diego Defendants”), and the driver of the SUV. (ECF No. 1-
20   2.) The San Diego Defendants removed the action to federal court. (ECF No. 1.) Guy
21   filed an amended pleading, entitled “Second Amended Complaint.” 1 (SAC, ECF No. 4.)
22   The driver of the SUV later settled with Plaintiff. (See Order, ECF No. 16.) The San Diego
23   Defendants filed a motion to dismiss the SAC for failure to state a claim (“the Motion”).
24   (ECF No. 6.) Guy filed an opposition (ECF No. 12) and San Diego Defendants a reply
25   (ECF No. 14). The Motion is ripe for the Court’s decision.
26
27
              1
              Guy had amended his complaint once in state court before the action was removed to federal
28   court. (ECF No. 1-2.)

                                                    -3-
                                                                                                20cv2027
1                                       LEGAL STANDARD
2            A motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil
3    Procedure tests the legal sufficiency of the claims asserted in the complaint. Fed. R. Civ. P.
4    12(b)(6); Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). Under the “notice pleading”
5    standard of the Federal Rules of Civil Procedure, a plaintiff’s complaint must provide, in
6    part, a “short and plain statement” of plaintiff’s claims showing entitlement to relief.
7    Fed. R. Civ. P. 8(a)(2); see also Paulsen v. CNF Inc., 559 F.3d 1061, 1071 (9th Cir. 2009).
8    In assessing a motion to dismiss, the court must accept all factual allegations pleaded in
9    the complaint as true and draw all reasonable inferences from them in favor of the non-
10   moving party. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–38 (9th Cir. 1996). To
11   avoid a Rule 12(b)(6) dismissal, a complaint need not contain detailed factual allegations;
12   rather, it must plead “enough facts to state a claim to relief that is plausible on its face.”
13   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility
14   when the plaintiff pleads factual content that allows the court to draw the reasonable
15   inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556
16   U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). “Where a complaint pleads facts
17   that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between
18   possibility and plausibility of entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at
19   557).
20           “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’
21   requires more than labels and conclusions, and a formulaic recitation of the elements of a
22   cause of action will not do.” Twombly, 550 U.S. at 555 (alteration in original) (quoting
23   Papasan v. Allain, 478 U.S. 265, 286 (1986)). A court need not accept “legal conclusions”
24   as true. Iqbal, 556 U.S. at 678. “Nor is the court required to accept as true allegations that
25   are merely conclusory, unwarranted deductions of fact, or unreasonable inferences.”
26   Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001), amended on other
27   grounds by, 275 F.3d 1187 (9th Cir. 2001). It is not proper for the court to assume that
28   “the [plaintiff] can prove facts that it has not alleged or that the defendants have violated

                                                  -4-
                                                                                           20cv2027
1    the . . . law[] in ways that have not been alleged.” Assoc. Gen. Contractors of Cal., Inc. v.
2    Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983).
3
4                                            ANALYSIS
5    I.    Qualified Immunity
6          Defendants argue that the doctrine of qualified immunity protects Officer Lorenzen
7    from being held liable for Plaintiff’s Fifth Cause of Action for unlawful detention under
8    the Fourth Amendment and Seventh, Eighth, and Ninth Causes of Action for the violation
9    of substantive due process under the Fourteenth Amendment.
10         Under the qualified immunity doctrine, government officials acting in their official
11   capacities are immunized from civil liability unless their actions “violate clearly
12   established statutory or constitutional rights of which a reasonable person would have
13   known.” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (citations omitted). The doctrine
14   protects “all but the plainly incompetent or those who knowingly violate the law.” Ashcroft
15   v. al-Kidd, 563 U.S. 731, 743 (2011) (citation and internal quotation marks omitted). “To
16   determine whether an officer is entitled to qualified immunity, the Court asks, in the order
17   it chooses, (1) whether the alleged misconduct violated a constitutional right and
18   (2) whether the right was clearly established at the time of the alleged misconduct.”
19   Hernandez v. City of San Jose, 897 F.3d 1125, 1132 (9th Cir. 2018) (cleaned up) (quoting
20   Maxwell v. Cnty. of San Diego, 708 F.3d 1075, 1082 (9th Cir. 2013)).
21
22         A.     Violation of a Constitutional Right
23                1.     Unreasonable Detention and Arrest (Fifth Cause of Action)
24         Defendants argue that Plaintiff has not adequately alleged a violation of the Fourth
25   Amendment in connection with his Fifth Cause of Action for “Unreasonable Search and
26   Seizure—Improper Detention and Arrest.” An officer may make a brief investigatory stop
27   if the stop is supported by articulable facts leading to a reasonable suspicion that the person
28   has been, is, or is about to be engaged in criminal activity. Terry v. Ohio, 392 U.S. 1, 21–

                                                  -5-
                                                                                            20cv2027
1    22 (1968). Arrest without a warrant requires probable cause, a higher standard than the
2    reasonable suspicion standard applicable to a Terry stop. Beck v. Ohio, 379 U.S. 89, 91
3    (1964); see also Rosenbaum v. Washoe County, 663 F.3d 1071, 1076 (9th Cir. 2011).
4    Courts must consider the totality of circumstances known to the arresting officers to
5    determine the existence of reasonable suspicion and probable cause. Easyriders Freedom
6    F.I.G.H.T. v. Hannigan, 92 F.3d 1486, 1496 (9th Cir. 1996) (reasonable suspicion); Crowe
7    v. County of San Diego, 608 F.3d 406, 432 (9th Cir. 2010) (citation omitted) (probable
8    cause), cert. denied, 562 U.S. 1135 (2011).
9           The SAC does not contain any facts as to whether or not the detention of Plaintiff
10   was supported by reasonable suspicion or probable cause. The relevant part of the SAC
11   merely states that “SDPD Officers identified GUY as the suspect in the vandalism incident
12   at the 7-11.” (SAC ¶ 14.) Other factual allegations concern the events that followed after
13   the officers identified Plaintiff. The Court concludes that the SAC does not plausibly state
14   a violation of the Fourth Amendment by unreasonable detention or arrest.
15         Plaintiff argues that his lack of resistance during the arrest, as alleged in the SAC,
16   supports his claim for unlawful detention. The cases on which Plaintiff relies concern
17   constitutional violations arising from the use of excessive force: Graham v. Connor, 490
18   U.S. 386 (1989) (§ 1983 action challenging use of excessive force); Santos v. Gates, 287
19   F.3d 846 (9th Cir. 2002) (same); Byrd v. Phoenix Police Dep’t, 885 F.3d 639, 642 (9th Cir.
20   2018) (same). Plaintiff raises a separate cause of action for “Unreasonable Search and
21   Seizure-Excessive Force.” (SAC ¶¶ 89–99 (Sixth Cause of Action).) Defendants do not
22   seek to dismiss that cause of action in the present Motion. Therefore, the Court need not
23   reach whether the SAC contains enough facts to support a plausible claim for a violation
24   of the Fourth Amendment by use of excessive force.
25          If Plaintiff’s theory is that the detention of Plaintiff violated the Fourth Amendment
26   because Officer Lorenzen acted in disregard of Plaintiff’s safety, that is within the scope
27   of the Fourteenth Amendment. Plaintiff’s Fourteenth Amendment claim will be discussed
28   infra, Part I.A.2.

                                                   -6-
                                                                                          20cv2027
1          In sum, the Court dismisses Plaintiff’s Fifth Cause of Action under Rule 12(b)(6)
2    because the SAC does not state a plausible claim of unreasonable detention and arrest.
3
4                 2.     Substantive Due Process (Seventh, Eighth, and Ninth Causes of
5                 Action)
6          Defendants seek to dismiss Plaintiff’s Fourteenth-Amendment causes of action
7    arising from Lorenzen and other officers’ failure to protect Plaintiff. In general, the Due
8    Process Clause of the Fourteenth Amendment does not obligate a state actor to assume an
9    affirmative duty “to protect the life, liberty, and property of its citizens against invasion by
10   private actors” or offer governmental aid even where the aid is necessary to secure life.
11   DeShaney v. Winnebago Cnty. Dep’t of Soc. Servs., 489 U.S. 189, 195 (1989); accord L.W.
12   v. Grubbs (“Grubbs I”), 974 F.2d 119, 121 (9th Cir. 1992) (“As a general rule, members
13   of the public have no constitutional right to sue [public] employees who fail to protect them
14   against harm inflicted by third parties.”). “This general rule is modified by two exceptions:
15   (1) the ‘special relationship’ exception; and (2) the ‘danger creation’ exception.” Grubbs
16   I, 974 F.2d at 121. Plaintiff argues that both exceptions apply in this case and Defendant
17   Officers were required to protect or render aid to Plaintiff.
18
19                       a.     “Special Relationship” Exception
20         The first exception to the lack of duty to protect exists where “the state has created
21   a special relationship with a person, as in the case of custody or involuntary
22   hospitalization.” Grubbs I, 974 F.2d at 121. This “special relationship exception” is
23   created when “the State takes a person into its custody and holds him there against his
24   will.” DeShaney, 489 U.S. at 199–200. “[I]t is the State’s affirmative act of restraining
25   the individual’s freedom to act on his own behalf—through incarceration,
26   institutionalization, or other similar restraint of personal liberty—which is the ‘deprivation
27   of liberty’ triggering the protections of the Due Process Clause . . . .” Id. at 200. The
28   factors relevant to the existence of a “special relationship” include:

                                                   -7-
                                                                                             20cv2027
1          (1) whether the state created or assumed a custodial relationship toward the
           plaintiff; (2) whether the state affirmatively placed the plaintiff in a position
2
           of danger; (3) whether the state was aware of a specific risk of harm to the
3          plaintiff; or (4) whether the state affirmatively committed itself to the
           protection of the plaintiff.
4
5    Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 700 (9th Cir. 1988). Where such a special
6    relationship exists, “the state has a duty to ‘assume some responsibility for [the person’s]
7    safety and general well-being’ because it has ‘render[ed] him unable to care for himself.’”
8    Campbell, 671 F.3d at 843.
9          The facts alleged in the SAC are enough to find that the elements of a special
10   relationship exception were met. Officer Lorenzen created a custodial relationship when
11   he held Plaintiff down by placing his knee on Plaintiff’s back. See Oregon v. Mathiason,
12   429 U.S. 492, 495 (1977) (examining whether the defendant’s “freedom to depart was
13   restricted in any way” to determine the existence of a custodial relationship). The
14   allegation that Officer Lorenzen held Plaintiff face-down in the middle of a road allows for
15   a reasonable inference that Officer Lorenzen affirmatively placed Guy in a position of
16   danger. It can also be reasonably inferred from the alleged time (before sunrise), location
17   (mutli-lane road), and circumstances (lowered visibility) that a rational officer would have
18   been aware of the risk that a third-party driver may fail to see the officer or Plaintiff and
19   injure both. The Court concludes that the SAC provides enough facts to plausibly state
20   that the special relationship exception applies.
21         The next question is whether the SAC offers enough facts to state a plausible claim
22   that San Diego Defendants failed to protect Plaintiff. According to the SAC, “numerous
23   police officer[s] on the scene ran over to check on LORENZEN, disregarding the medical
24   needs of GUY and left GUY for dead in the middle of the street.” (SAC ¶ 29.) Preceding
25   that allegation is an allegation that after the SUV hit Guy, “GUY’s body was lifeless, and
26   GUY’s blood drenched the scene of the collision.” (Id. ¶ 26.) These allegations, read in
27   the light most favorable to Plaintiff, allow the Court to draw a plausible inference that the
28   officers failed to fulfill their duty to protect Guy by rendering adequate medical aid.

                                                  -8-
                                                                                           20cv2027
1                              b.     “State-Created Danger” Exception
2             The second exception is applicable when a state officer “‘affirmatively places the
3    plaintiff in a position of danger,’ that is, where state action creates or exposes an individual
4    to a danger which he or she would not have otherwise faced.” Kennedy v. City of
5    Ridgefield, 439 F.3d 1055, 1061 (9th Cir. 2006) (citing DeShaney, 489 U.S. at 197). “The
6    employees must have also acted with ‘deliberate indifference’ to a ‘known or obvious
7    danger.’” Hernandez v. City of San Jose, 897 F.3d 1125, 1133 (9th Cir. 2018) (quoting
8    Patel v. Kent Sch. Dist., 648 F.3d 965, 974 (9th Cir. 2011)).
9
10                                    i.     Affirmative Act.
11            To plausibly state that the SDPD officers affirmatively placed Plaintiff in danger,
12   Plaintiff must allege that the SDPD officers left Plaintiff “in a situation that was more
13   dangerous than the one in which they found him.” Hernandez, 897 F.3d 1125, 1133
14   (quoting Munger v. City of Glasgow Police Dep’t, 227 F.3d 1082, 1086 (9th Cir. 2000)).
15   According to the SAC, Officer Lorenzen pinned Guy down in the middle of the second
16   lane of a four-lane road. (SAC ¶ 21.) The detention occurred “in the early morning before
17   sunrise,” with lighting that reduced the visibility of the parties involved. (Id. ¶¶ 13, 20.)
18   A reasonable fact finder can conclude from these facts that Plaintiff faced a higher risk of
19   getting injured by a driver than he would have if he were not restrained by Officer Lorenzen
20   in the middle of the road.
21            Defendants argue that Guy was already jaywalking a multi-lane road and thus Guy
22   placed himself at the risk of getting hit by a car. But exercising common sense would make
23   it obvious that a free-roaming jaywalker’s ability to detect and avoid an oncoming vehicle
24   driven within the set speed limit 2 is greater than that of a person pinned down on the road
25   by a police officer kneeling on his back. Further, the Ninth Circuit has rejected a similar
26
27
              2
                  The SAC alleges that the driver of the SUV is believed to have followed the speed limit. (SAC
28   ¶ 28.)

                                                          -9-
                                                                                                       20cv2027
1    argument in Hernandez. The facts alleged in that case, among others, were that the
2    attendees of a rally in favor of then-Presidential candidate Donald J. Trump were injured
3    by violent anti-Trump protesters because the police officers directed the pro-Trump rally
4    attendees towards the anti-Trump protesters. Hernandez, 897 F.3d at 1129–30 (9th Cir.
5    2018). The police officers argued that the rally-goers readily and knowingly exposed
6    themselves to the risk of getting injured at the rally because of the heated political speech
7    activity taking place throughout the entire area of the rally venue. Id. at 1135. The court
8    rejected the officers’ argument, reasoning that what mattered was that the officers’
9    affirmative action of directing the rally-goers into the crowd of protesters exposed the
10   individuals to danger that they would not have otherwise faced. Id. (collecting cases).
11   Similarly, here, Officer Lorenzen’s affirmative conduct of pinning Plaintiff down on the
12   road created the danger that Plaintiff would not have otherwise faced: being placed in a
13   position where it was impossible for him to avoid getting hit by an oncoming car.
14         The Court concludes that Plaintiff has sufficiently alleged the first prong of the state-
15   created danger claim.
16
17                              ii.   Deliberate Indifference.
18         The second prong of the state-created danger claim requires Plaintiff to allege facts
19   showing that Officer Lorenzen and other police officers acted with “deliberate
20   indifference” to a “known or obvious danger.” Patel, 648 F.3d at 971–72. “‘[D]eliberate
21   indifference’ is a stringent standard of fault, requiring proof that a municipal actor
22   disregarded a known or obvious consequence of his actions.” Bryan Cnty. v. Brown, 520
23   U.S. 397, 410 (1997). “This deliberate indifference standard is also very different from
24   gross negligence . . . because it requires that the defendant have actual knowledge of, or
25   willfully ignore, impending harm.”        Grubbs II, 92 F.3d at 900.        “The deliberate-
26   indifference inquiry should go to the jury if any rational factfinder could find this requisite
27   mental state.” Patel, 648 F.3d at 974. The question is whether a rational factfinder could
28

                                                  - 10 -
                                                                                            20cv2027
1    conclude, based on the facts alleged in the SAC and reasonable inferences drawn from
2    them, that Officer Lorenzen willfully ignored impending harm.
3          The Court finds instructive the Ninth Circuit’s holding in Wood, where a police
4    officer pulled over a car in a high crime area around 2:30 a.m. and arrested the driver. The
5    officer left the female passenger alone in the high crime area, and she was subsequently
6    raped. The Ninth Circuit held that a jury could conclude that the officer acted in deliberate
7    indifference based on the allegation that the officer was aware of the area where the officer
8    left the rape victim. See Wood v. Ostrander, 879 F.2d 583, 590 (9th Cir. 1989).
9          That the conduct involved here may amount to no more than negligence does not
10   negate the possibility that “on the facts pleaded a reasonable jury could infer something
11   more, a conscious contempt of the lives of others and thus a form of reckless indifference
12   to a fundamental right.” See Browder v. City of Albuquerque, 787 F.3d 1076, 1081 (10th
13   Cir. 2015) (Gorsuch, J.). In Browder, surviving family of a decedent killed in a traffic
14   accident with a police officer brought a § 1983 action against the officer, alleging that the
15   officer sped and ran the red light for no official purpose, subsequently crashing into the
16   decedent and killing her. Id. at 1076. Then-Judge Gorsuch wrote for the panel and
17   concluded that these allegations were enough to satisfy the heightened mens rea required
18   for the plaintiff’s substantive due process claim. Id. at 1081.
19         Here, the SAC alleges that Officer Lorenzen pinned Guy down in the middle of a
20   multi-lane road, at the wee hours of the morning before sunrise, when Guy was not resisting
21   or struggling against the Officer. (SAC ¶¶ 13, 21–23.) The crime of which Guy was
22   suspected was vandalism to property (id. ¶ 14), and Guy alleges he did not pose an
23   immediate threat to the safety of Officer Lorenzen or others (id. ¶ 60). Based on these
24   alleged facts, and reasonable inferences drawn from them, a reasonable factfinder could
25   conclude that Officer Lorenzen acted with deliberate indifference to the obvious danger
26   that an oncoming vehicle posed to Guy.
27
28

                                                 - 11 -
                                                                                          20cv2027
1          Therefore, the Court finds that Plaintiff offered sufficient facts to state a plausible
2    constitutional violation with regards to his Fourteenth-Amendment substantive due process
3    rights. The first prong of the qualified immunity analysis is therefore satisfied.
4
5          B.     Clearly Established Constitutional Right
6          The Court turns to the second prong of the qualified immunity analysis: a clearly
7    established constitutional right. To determine whether the constitutional right was clearly
8    established at the time of the conduct, courts ask whether its contours were “‘sufficiently
9    clear’ that every ‘reasonable official would have understood that what he is doing violates
10   that right.’” al-Kidd, 563 U.S. at 739 (quoting Anderson v. Creighton, 483 U.S. 635, 640
11   (1987)). “[C]learly established law should not be defined at a high level of generality.”
12   Martinez v. City of Clovis, 943 F.3d 1260, 1275 (9th Cir. 2019) (omitting internal quotation
13   marks) (quoting White v. Pauly, 137 S. Ct. 548, 552 (2017)). The dispositive question is
14   therefore “whether the violative nature of particular conduct is clearly established” in the
15   specific context of the case. Id. (internal quotation marks and citation omitted). “Put
16   simply, qualified immunity protects all but the plainly incompetent or those who knowingly
17   violate the law.” Mullenix v. Luna, 577 U.S. 7, 136 S. Ct. 305, 308 (2015) (internal
18   quotation marks omitted) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).
19         There does not need to be “a case directly on point, but existing precedent must have
20   placed the . . . constitutional question beyond debate.” al-Kidd, 563 U.S. at 740. The
21   Supreme Court has made “clear that officials can still be on notice that their conduct
22   violates established law even in novel factual circumstances.” Hope v. Pelzer, 536 U.S.
23   730, 741 (2002); accord Dean for & on behalf of Harkness v. McKinney, 976 F.3d 407,
24   417 (4th Cir. 2020) (“That there is little precedent imposing liability under . . . specific
25   circumstances does not necessarily mean that an officer lacks notice that his conduct is
26   unlawful.”), cert. denied sub nom. McKinney v. Dean, No. 20-1276, 2021 WL 2519132
27   (U.S. June 21, 2021).
28

                                                 - 12 -
                                                                                          20cv2027
1          Here, the Court examines whether clearly established law proves “beyond debate”
2    that Guy had a substantive due process right that was violated by (1) Officer Lorenzen’s
3    restraint of Guy in the middle of the road, hence exposing him to the danger of getting
4    injured by oncoming traffic; or (2) other officers’ failure to render adequate medical aid to
5    Guy after he was hit by the SUV. Mullenix, 136 S.Ct. at 309; see also Martinez, 943 F.3d
6    1260, 1275 (“To deny immunity, we must conclude that every reasonable official would
7    have understood, beyond debate, that the conduct was a violation of a constitutional
8    right.”). The plaintiff “bears the burden of showing that the rights allegedly violated were
9    clearly established.” Shafer v. Cnty. of Santa Barbara, 868 F.3d 1110, 1118 (9th Cir. 2017)
10   (internal quotation marks and citation omitted). The Court “begin[s] by looking to binding
11   precedent from the Supreme Court or [the Ninth Circuit].” Martinez, 943 F.3d at 1275. If
12   there is no binding precedent, the Court looks to “whatever decisional law is available . . .
13   including decisions of state courts, other circuits, and district courts.”      Id. (quoting
14   Tarabochia v. Adkins, 766 F.3d 1115, 1125 (9th Cir. 2014)). “The precedent must be
15   controlling—from the Ninth Circuit or the Supreme Court—or otherwise be embraced by
16   a consensus of courts outside the relevant jurisdiction.” Id. (omitting internal quotation
17   marks) (quoting Sharp v. Cnty. of Orange, 871 F.3d 901, 911 (9th Cir. 2017)).
18
19                1.    Officer Lorenzen
20         According to Plaintiff,
21         [a] consensus of authority clearly establishes the liability of a state actor for
           exposing an individual to danger they would not otherwise have faced.
22
           Precedent in the Ninth Circuit and other Courts of Appeals gave Defendant
23         Lorenzen fair notice that he could be held liable for affirmatively placing Mr.
           Guy in danger.
24
25   (Pl.’s Opp’n, ECF No. 12 at 8:6–10.)
26         “It is beyond dispute that in September 1998, it was clearly established that state
27   officials could be held liable where they affirmatively and with deliberate indifference
28   placed an individual in danger she would not otherwise have faced.” Kennedy, 439 F.3d

                                                 - 13 -
                                                                                           20cv2027
1    at 1066. Numerous decisions in this circuit have recognized this right in a variety of
2    contexts: Munger, 227 F.3d at 1082 (involving the officers’ ejection of a scantly-clothed,
3    drunk patron into sub-freezing temperatures that led to the patron’s death by hypothermia);
4    Wood, 879 F.2d at 589 (involving the officers stranding a female passenger of a vehicle in
5    a high-crime area after arresting the driver around 2:30 a.m., resulting in the passenger
6    getting raped and attacked on her way home); Kennedy, 439 F.3d at 1055 (involving police
7    officers who told the assailant with a known history of violence that his neighbor reported
8    him of molesting her daughter, providing a but-for cause for the assailant’s subsequent
9    attack of the neighbor); Penilla v. City of Huntington Park, 115 F.3d 707 (9th Cir. 1997)
10   (involving police officers who responded to a medical 911 call but cancelled the request
11   for paramedics and instead broke the patient’s front door, placed him inside the house,
12   locked the door, and left, after which the patient was found dead the next day); Maxwell,
13   708 F.3d at 1075 (involving officers who, in order to question the victim of a domestic
14   violence, prevented the victim from being transported to a hospital in a timely manner,
15   leading the victim to die from excessive bleeding).
16         To the extent that these cases do not arise from the precise context—in which an
17   officer placed the detainee in danger by restraining the detainee face-down, in the middle
18   of the road, in low-visibility conditions—that is not dispositive. “[A] general constitutional
19   rule already identified in the decisional law may apply with obvious clarity to the specific
20   conduct in question.” See Hope, 536 U.S. at 741 (quoting United States v. Lanier, 520
21   U.S. 259, 271 (1997)); see also Dean for & on behalf of Harkness, 976 F.3d at 417. This
22   “obviousness” principle was applied in the Supreme Court’s recent decision in Taylor v.
23   Riojas, 141 S. Ct. 52 (2020). There, the Supreme Court reversed the Fifth Circuit’s holding
24   that it was not clearly established that an inmate had a constitutional right not to be housed
25   in cells teeming with feces for six days. Id. (vacating Taylor v. Stevens, 946 F.3d 211 (5th
26   Cir. 2019)). The Supreme Court held that based on the obviousness of the inmate’s right,
27   and the general constitutional rule already identified in the decisional law, no reasonable
28

                                                 - 14 -
                                                                                           20cv2027
1    correctional officer could have concluded that the officers’ conduct was constitutionally
2    permissible. Id.
3          A Tenth Circuit decision authored by then-Judge Gorsuch also provides guidance:
4          some things are so obviously unlawful that they don’t require detailed
           explanation and sometimes the most obviously unlawful things happen so
5
           rarely that a case on point is itself an unusual thing. Indeed, it would be
6          remarkable if the most obviously unconstitutional conduct should be the most
           immune from liability only because it is so flagrantly unlawful that few dare
7
           its attempt.
8
9    Browder, 787 F.3d at 1082–83 (citing Northen v. City of Chicago, 126 F.3d 1024, 1028
10   (7th Cir.1997)). Applying this principle, the court concluded it was clearly established that
11   “an officer who kills a person while speeding at 60 miles an hour on surface streets absent
12   any emergency and in violation of state law invites a Fourteenth Amendment claim,” based
13   on the already-established general constitutional rule that a private person’s physical injury
14   due to a police officer’s intentional misuse of his vehicle can give rise to a viable due
15   process claim. Id. at 1083 (citing Cnty. of Sacramento v. Lewis, 523 U.S. 833, 854 n.13
16   (1998)).
17          Here, the Court finds it apt to apply the same obviousness principle. The general
18   constitutional rule established in this circuit is that state officials cannot affirmatively and
19   with deliberate indifference place an individual in danger that the individual would not
20   otherwise have faced. See Kennedy, 439 F.3d at 1066. It is strikingly obvious to any
21   reasonable person that restraining a non-resisting, non-threatening person face-down in the
22   middle of a multi-lane road constitutes an affirmative act made with deliberate indifference
23   to the person’s safety. In other words, it should have been obvious to any police officer
24   who is not “plainly incompetent” or does not “knowingly violate the law” that pinning
25   Plaintiff down with a knee on his back and thereby causing Plaintiff serious bodily injury
26   from oncoming traffic violates the general constitutional rule in place. See Malley, 475
27   U.S. at 341 (delineating the scope of qualified immunity and excluding from it officers
28   who are plainly incompetent or who knowingly violate the law). Thus, it was clearly

                                                  - 15 -
                                                                                             20cv2027
1    established that an officer invites a Fourteenth Amendment claim when the officer restrains
2    a non-resisting, non-threatening person face down in the middle of the road, in the wee
3    hours of the morning with reduced visibility, and thereby causes the person to get injured
4    by oncoming traffic.
5          Therefore, the Court concludes that qualified immunity does not shield Officer
6    Lorenzen from being held liable for Plaintiff’s Fourteenth Amendment substantive due
7    process claims (Seventh, Eighth, and Ninth Causes of Action).
8
9                 2.     Other Officers
10         As to Plaintiff’s claim that other officers on the scene of the incident violated Guy’s
11   rights by failing to render aid after Guy was injured by the SUV, a precedent in this
12   jurisdiction placed the officers on notice as early as 1986 that their conduct could constitute
13   a constitutional violation. See Maddox v. City of Los Angeles, 792 F.2d 1408, 1415 (9th
14   Cir. 1986) (“[D]ue process requires that police officers seek the necessary medical attention
15   for a detainee when he or she has been injured while being apprehended by either promptly
16   summoning the necessary medical help or by taking the injured detainee to a hospital.”).
17   In Maddox, police officers took into custody a naked man suspected of having taken
18   Phencyclidine (PCP). Id. at 1411. The officers placed the man in handcuffs and put him
19   in the rear of the car, and when the man became belligerent, the officers stopped on the
20   freeway to reposition him. Id. The man resisted, forcing an officer against a guardrail that
21   overlooked a steep freeway embankment, and the officer subdued the man by applying a
22   chokehold. Id. The man remained still during the rest of the ride to the hospital, and when
23   the police car reached the hospital, the officers had difficulty finding a pulse. Id. The
24   officers were trained to use CPR but failed to do so, and instead took him to a jail ward in
25   the hospital, where the decedent passed away.
26         This action arises from a context similar to Maddox. The Court finds that it was
27   clearly established that the officers’ failure to administer appropriate aid or intervention
28

                                                  - 16 -
                                                                                            20cv2027
1    after the detainee was injured while in police custody gives rise to a substantive due process
2    claim.
3             Because both prongs of the qualified immunity analysis are satisfied, the Court
4    concludes that qualified immunity is not applicable to Plaintiff’s substantive due process
5    claims against Officer Lorenzen and the Doe Officers who were on the scene of the
6    incident.
7
8             C.     Conclusion
9             The Court dismisses Plaintiff’s Fifth Cause of Action for unreasonable detention or
10   arrest for failure to state a claim. The Court denies Defendants’ qualified immunity defense
11   at the pleading stage.
12
13   II.      Municipal Liability
14            Defendants seek to dismiss Plaintiff’s Complaint against the City of San Diego on
15   the basis that Plaintiff fails to state municipal liability.
16            Cities, counties, and other local government entities may be held liable for claims
17   under 42 U.S.C. § 1983. Monell v. New York City Dept of Social Servs., 436 U.S. 658
18   (1978). The local government entity may not be held vicariously liable under Section 1983
19   simply based on allegedly unconstitutional acts of its employees. Jackson v. Barnes, 749
20   F.3d 755, 762 (9th Cir. 2014). Instead, a plaintiff asserting municipal liability under Monell
21   “must establish that ‘the local government had a deliberate policy, custom, or practice that
22   was the moving force behind the constitutional violation [they] suffered.’” AE ex rel.
23   Hernandez v. Cnty. of Tulare, 666 F.3d 631, 636 (9th Cir. 2012) (quoting Whitaker v.
24   Garcetti, 486 F.3d 572, 581 (9th Cir.2007)). “‘[M]unicipal liability under § 1983 attaches
25   where—and only where—a deliberate choice to follow a course of action is made from
26   among various alternatives’ by city policymakers.” City of Canton, Ohio v. Harris, 489
27   U.S. 378, 389 (1989) (quoting Pembaur v. Cincinnati, 475 U.S. 469, 483–84 (1986)
28   (plurality)).

                                                    - 17 -
                                                                                           20cv2027
1          A policy, custom, or practice may be established in three ways: (1) by showing “a
2    longstanding practice or custom which constitutes the standard operating procedure of the
3    local government entity”; (2) “by showing that the decision-making official was, as a
4    matter of state law, a final policymaking authority whose edicts or acts may fairly be said
5    to represent official policy in the area of decision”; or (3) “by showing that an official with
6    final policymaking authority either delegated that authority to, or ratified the decision of, a
7    subordinate.” See Villegas v. Gilroy Garlic Festival Ass’n, 541 F.3d 950, 964 (9th Cir.
8    2008) (quoting Ulrich v. City & Cnty. of San Francisco, 308 F.3d 968, 984–85 (9th Cir.
9    2002)).
10         Allegations about government policy, custom, or practice “may not simply recite the
11   elements of a cause of action, but must contain sufficient allegations of underlying facts to
12   give fair notice and to enable the opposing party to defend itself effectively,” and “the
13   factual allegations that are taken as true must plausibly suggest an entitlement to relief,
14   such that it is not unfair to require the opposing party to be subjected to the expense of
15   discovery and continued litigation.” Id. at 637 (quoting Starr v. Baca, 652 F.3d 1202, 1206
16   (9th Cir. 2011)). As a court in this district explained:
17         After Iqbal, “[a]llegations of Monell liability will be sufficient for purposes
           of Rule 12(b)(6) where they: (1) identify the challenged policy/custom;
18
           (2) explain how the policy/custom is deficient; (3) explain how the
19         policy/custom caused the plaintiff harm; and (4) reflect how the policy/custom
           amounted to deliberate indifference, i.e. show how the deficiency involved
20
           was obvious and the constitutional injury was likely to occur.”
21
22   Koistra v. Cnty. of San Diego, No. 16cv2539-GPC(AGS), 2017 WL 6344819, at *4 (S.D.
23   Cal. Dec. 12, 2017) (quoting Young v. City of Visalia, 687 F. Supp. 2d 1155, 1163 (E.D.
24   Cal. 2010)).
25          The Court construes Plaintiff’s SAC as alleging all three theories under which
26   municipal liability may arise—longstanding practice or custom, failure to train, and
27   ratification by a final decisionmaker.
28   //

                                                  - 18 -
                                                                                            20cv2027
1          A.     Policy, Practice, or Custom
2          A municipality’s “‘official policy’ often refers to formal rules or understandings—
3    often but not always committed to writing—that are intended to, and do, establish fixed
4    plans of action to be followed under similar circumstances consistently and over time.”
5    Pembaur v. City of Cincinnati, 475 U.S. 469, 480–81 (1986). Monell liability may also
6    attach to longstanding practice or custom “that has not been formally approved by an
7    appropriate decisionmaker . . . on the theory that the relevant practice is so widespread as
8    to have the force of law.” Hunter v. Cnty. of Sacramento, 652 F.3d 1225, 1233 (9th Cir.
9    2011).
10         To establish municipal liability under the “longstanding practice or custom” theory,
11   the plaintiff must plead facts sufficient to show the practice is so “persistent and
12   widespread” that it constitutes a “permanent and well settled city policy.” Trevino v. Gates,
13   99 F.3d 911, 918 (9th Cir. 1996) (quoting Monell, 436 U.S. at 691). In general, “[a]
14   plaintiff cannot prove the existence of a municipal policy or custom based solely on the
15   occurrence of a single incident of unconstitutional action by a non-policymaking
16   employee.” Davis v. City of Ellensburg, 869 F.2d 1230, 1233–34 (9th Cir. 1989) (citing
17   City of Oklahoma City v. Tuttle, 471 U.S. 808, 823–24 (1985) (plurality opinion)).
18         Reading the SAC in the light most favorable to Plaintiff, the Court construes the
19   SAC as alleging that the City maintained a deficient policy, custom, or practice as to
20   (1) hiring, investigating, reviewing, and disciplining police officers; (2) keeping
21   procedural safeguards regarding arrests of nonviolent offenders; and (3) conspiring to give
22   false accounts of police misconduct. (SAC ¶¶ 154a–i.) The rest of Plaintiff’s allegations
23   involve failure-to-train or final-decisionmaker theories of municipal liability, which are
24   discussed separately in later parts of this opinion. See infra Part II.B–C.
25
26                1.     Deficient Hiring, Investigation, Review, and Discipline
27         The SAC alleges that the City hired and retained police officers, including Lorenzen,
28   who had known propensities to abuse their power and mistreat the citizens. (SAC ¶ 154b.)

                                                 - 19 -
                                                                                          20cv2027
1    However, the SAC offers no facts that would allow the Court to draw a plausible inference
2    that Lorenzen and the other officers had such abusive propensities or that the City
3    knowingly hired them. Conclusory allegations are not enough for the Court to find that the
4    City had a policy, practice, or custom of deficient hiring practices.
5          The SAC also alleges that the City maintained a deficient policy, practice, or custom
6    of reviewing and disciplining officer misconduct. In support of this claim, Plaintiff alleges
7    that officers “were not disciplined, reprimanded, retrained, suspended, or otherwise
8    penalized in connection to the incident causing Guy’s injuries.” (SAC ¶ 153.) “Liability
9    for improper custom may not be predicated on isolated or sporadic incidents; it must be
10   founded upon practices of sufficient duration, frequency and consistency that the conduct
11   has become a traditional method of carrying out policy.” Trevino, 99 F.3d at 918. Here,
12   the allegation is limited to the City’s handling of a single incident involving Plaintiff. Such
13   a standalone incident is not enough to support a plausible claim that the alleged practice or
14   custom was so “persistent and widespread” that it constitutes a “permanent and well settled
15   city policy.” See Trevino, 99 F3d at 918.
16
17                2.     Omission of Procedural Safeguards
18         Plaintiff argues that the City lacked the procedural safeguards (1) “for responding to
19   reports of vandalism of property”; (2) “for detention of persons who pose no immediate
20   threat of serious harm to the officers or any members of the public”; and (3) for “not placing
21   detainees in the way of known or obvious danger.” (SAC ¶ 154d.) “A policy of inaction
22   or omission may be based on failure to implement procedural safeguards to prevent
23   constitutional violations.” Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1143 (9th Cir.
24   2012); see also Oviatt v. Pearce, 954 F.2d 1470, 1474 (9th Cir. 1997) (holding that a
25   municipality may be held liable “if it has a policy of inaction and such inaction amounts to
26   a failure to protect constitutional rights”). An example of a successfully pleaded Monell
27   claim based on the policy of inaction can be found in Mendoza v. Cnty. of San Bernardino,
28   No. EDCV 19-1056 JGB (SHKx), 2020 WL 3884905 (C.D. Cal. May 1, 2020). There, the

                                                  - 20 -
                                                                                            20cv2027
1    survivors of a decedent-inmate filed a complaint, alleging that the defendant county lacked
2    procedural safeguards to prevent the inmates from committing suicide while in the county’s
3    custody.   Specifically, the complaint alleged that the county had not implemented
4    procedures to monitor inmates with identified risk of committing suicide, where those
5    procedures were later included in a consent decree that was entered into months after the
6    decedent-inmate’s suicide. Id. at *4. Based on that allegation, among others, the court
7    found that the plaintiffs plausibly stated “a claim of a municipal policy or custom of failing
8    to monitor and/or conduct safety checks for suicidal inmates.” Id.
9          To state a claim of Monell liability based on a policy of inaction or omission, a
10   plaintiff must show (1) a constitutional violation, (2) the City’s deliberate indifference to
11   the plaintiff’s constitutional right in not instituting the procedural safeguard, and
12   (3) causation linking the lack of procedural safeguard and the alleged harm. Tsao, 698
13   F.3d at 1143.     The Court focuses the analysis on the second element: deliberate
14   indifference. “[T]he deliberate indifference standard for municipalities is always an
15   objective inquiry.” Castro v. Cnty. of Los Angeles, 833 F.3d 1060, 1076 (9th Cir. 2016).
16   To show deliberate indifference, Plaintiff must demonstrate that the City of San Diego was
17   on notice that the lack of the policies “would likely result in a constitutional violation.”
18   Tsao, 698 F.3d at 1145 (citing Gibson v. Cnty. of Washoe, Nev., 290 F.3d 1175, 1186 (9th
19   Cir. 2002), limited by Castro, 833 F.3d at 1076 (holding that an objective standard applies
20   to deliberate indifference analysis and overruling any contrary interpretations of Gibson)).
21   Merely identifying the lack of a policy in a certain area, on its own, is not enough to show
22   deliberate indifference, and neither is simply invoking deliberate indifference in a
23   conclusory manner. See, e.g., Chen v. D’Amico, No. C16-1877JLR, 2018 WL 1508909 at
24   *4 (W.D. Wash. Mar. 27, 2018). Here, Plaintiff does not offer any facts that would allow
25   the Court to draw a plausible inference that the City of San Diego had the requisite notice
26   that the lack of a policy on the areas identified by Plaintiff would likely result in a
27   constitutional violation. Thus, the SAC does not plausibly state that the City acted with
28   deliberate indifference.

                                                 - 21 -
                                                                                           20cv2027
1          The Court concludes that Plaintiff’s claim for Monell liability based on a policy of
2    inaction or omission is not plausible on its face.
3
4                 3.       Conspiring to Give False Accounts
5          According to the SAC, the City of San Diego maintained a policy, practice, or
6    custom of “[c]onspiring to give false accounts of the incident to attempt to justify the
7    unreasonable detention and use of excessive force by LORENZEN and other involved
8    SDPD officers.” (SAC ¶ 154h.) Plaintiff argues that the following allegations in the SAC
9    support this claim:
10         32. Following the accident SDPD caused a police officer who was not at the
           scene of the horrific collision, before, during or immediately after the collision
11
           to prepare the police report.
12
           33. The police report was falsified in that it does not accurately reflect the
13
           events leading up to, during, or following the incident.
14
15   (Id. ¶¶ 32–33.) These allegations are conclusory. The SAC does not say what aspects of
16   the incident report were inaccurate. Moreover, not all inaccuracies are the product of lies;
17   inaccuracies may also result from errors or mistakes. The SAC does not include any non-
18   conclusory allegations that the SDPD officers fabricated the incident report. In sum,
19   Plaintiff does not state a plausible claim that the incident report contained inaccuracies,
20   much less that SDPD officers conspired to fabricate the report.
21         Further, Plaintiff does not allege that any false accounts given by the police officers
22   amounted to more than a single incident involving Plaintiff’s matter. A single incident
23   does not give rise to a plausible inference of widespread practice or custom necessary to
24   establish municipal liability. See Trevino, 99 F.3d at 918.
25         Based on the above, the Court concludes that Plaintiff’s SAC does not plausibly state
26   that the City maintained a written policy or a widespread custom or practice that would
27   justify the finding of municipal liability.
28

                                                   - 22 -
                                                                                            20cv2027
1          B.     Failure to Train
2          A municipality’s failure to train its employees can supply the grounds for Monell
3    liability when the failure amounts to deliberate indifference to the need to train the
4    employees. Flores v. Cnty. of L.A., 758 F.3d 1154, 1159 (9th Cir. 2014). To establish
5    deliberate indifference, Plaintiff must show that:
6
7          in light of the duties assigned to specific officers or employees, the need for
           more or different training [was] obvious, and the inadequacy so likely to result
8
           in violations of constitutional rights, that the policy-makers . . . can reasonably
9          be said to have been deliberately indifferent to the need.
10
11   Clement v. Gomez, 298 F.3d 898, 905 (9th Cir. 2002) (quoting City of Canton, Ohio v.
12   Harris, 489 U.S. 378, 390 (1989)). “Without notice that a course of training is deficient in
13   a particular respect, decisionmakers can hardly be said to have deliberately chosen a
14   training program that will cause violations of constitutional rights.” Connick v. Thompson,
15   563 U.S. 51, 62 (2011).       To show deliberate indifference, a plaintiff must usually
16   demonstrate “[a] pattern of similar constitutional violations by untrained employees.” See
17   id. Such a pattern is required unless “the unconstitutional consequences of failing to train
18   could be so patently obvious that a city could be liable under § 1983 without proof of a
19   pre-existing pattern of violations.” Connick, 563 U.S. at 64 (construing City of Canton,
20   Ohio v. Harris, 489 U.S. 378 (1989)); accord Long v. Cnty. of Los Angeles, 442 F.3d 1178,
21   1186 (9th Cir. 2006).
22         Here, Plaintiff’s SAC alleges that the City did not adequately train the officers about
23   “detentions, arrest, use of force, and protection of those in their custody from harm, and
24   not placing detainees in the way of known or obvious danger,” among others. (SAC
25   ¶¶ 154b, 154d, 154i, 168.) The SAC states, in a conclusory manner, that the failure to train
26   was the result of the City’s “deliberate indifference” and constituted “the moving force”
27   behind the deprivation of Plaintiff’s rights. (Id. ¶ 168.) Merely reciting the elements of
28   municipal liability is not enough to satisfy the pleading standard required under Rule

                                                 - 23 -
                                                                                             20cv2027
1    12(b)(6). AE ex rel. Hernandez, 666 F.3d at 637. The SAC lacks facts that would show
2    that the City’s existing training was inadequate or that the unconstitutional consequences
3    of the alleged failure to train was patently obvious. See, e.g., Chen, 2018 WL 1508909, at
4    *5 (reaching a similar conclusion where the plaintiff offered no facts “giving rise to the
5    plausible inference that the [municipality]’s existing training and supervisory programs
6    [were] deficient”).
7          Based on the above, the Court concludes that Plaintiff does not plausibly state a
8    claim of municipal liability under the failure-to-train theory.
9
10         C.     Ratification by a Final Decisionmaker
11         A Monell claim based on a ratification theory applies where a municipal policy
12   maker (1) has knowledge of the subordinate’s alleged conduct, (2) approves of the
13   subordinate’s decision and the basis for it, and (3) makes a conscious, affirmative choice
14   to ratify the conduct. See Haugen v. Brosseau, 351 F.3d 372, 393 (9th Cir. 2003), vacated
15   on other grounds by, Brosseau v. Haugen, 543 U.S. 194 (2004); Gillette v. Delmore, 979
16   F.2d 1342, 1347 (9th Cir. 1992).
17         Here, the SAC alleges nothing more than a mere recitation of the elements of a
18   ratification theory of municipal liability:
19         a final policymaker or managerial or supervisorial employee, acting under
           color of law, who had final policymaking authority concerning the acts of
20
           LORENZEN and DOES 1–25, ratified the acts of these defendants and the
21         bases for them. Upon information and belief, the final policymaker or
           managerial or supervisorial employees sued as Does 26–50, knew of and
22
           specifically approved of the acts of LORENZEN and DOES 1–25.
23
     (SAC ¶ 176.) These allegations are conclusory and are not enough to state a plausible
24
     Monell claim. See, e.g., Sweiha v. Cnty. of Alameda, No. 19-CV-03098-LB, 2019 WL
25
     4848227, at *5 (N.D. Cal. Oct. 1, 2019) (dismissing ratification theory of municipal
26
     liability, upon finding that a similar allegation was conclusory).
27
28

                                                   - 24 -
                                                                                       20cv2027
1            In sum, Plaintiff’s SAC does not plausibly state a municipal liability claim against
2    the City of San Diego.
3
4    III.    State-Law Claims
5            Defendants argue that section 945.3 of the California Government Code bars
6    Plaintiff from bringing his state-law causes of action. That statute provides in relevant
7    part:
8            No person charged . . . [with] a criminal offense may bring a civil action for
             money or damages against a peace officer or the public entity employing a
9
             peace officer based upon conduct of the peace officer relating to the offense
10           for which the accused is charged, including an act or omission in investigating
             or reporting the offense or arresting or detaining the accused, while the
11
             charges against the accused are pending before a superior court.
12
13   Cal. Gov. Code § 945.3 (emphasis added). The second part of the statute provides for
14   tolling of the statute of limitations during the period that the criminal charges are pending
15   before a state superior court. Id. The purpose behind the legislation of section 945.3 has
16   been understood “‘to eliminate the use of civil damage complaints as plea bargaining
17   levers’ and possibly ‘to prevent use of civil false arrest suits as a device to inquire into
18   prosecutorial materials and investigative information while the criminal charge is
19   pending.’” McMartin v. Cnty. of Los Angeles, 202 Cal. App. 3d 848, 855 (Ct. App. 1988)
20   (quotation marks omitted) (quoting Mohlmann v. City of Burbank, 179 Cal. App. 3d 1037,
21   1042 (Ct. App. 1986)).
22           For section 945.3 to apply, the action for money or damages must be “based upon”
23   the challenged conduct. Cal. Gov. Code § 945.3. Courts “ha[ve] interpreted § 945.3 ‘based
24   upon’ language to mean ‘because of.’” Lockett v. Cnty. of Los Angeles, 977 F.3d 737, 741
25   (9th Cir. 2020) (quoting Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 64 n.14 (2007)).
26   Based on this interpretation, “§ 945.3 tolls a civil action when the ‘but for’ cause of the
27   claim is the ‘conduct of the peace officer.’” Id. (citing Univ. of Tex. Sw. Med. Ctr. v.
28   Nassar, 570 U.S. at 350 (2013)).

                                                  - 25 -
                                                                                           20cv2027
1           Here, Plaintiff has a pending criminal prosecution against him for charges of
2    resisting a police officer (Cal. Penal Code §§ 69, 148.10) and vandalism (Cal. Penal Code
3    § 594). 3 Plaintiff’s causes of action for negligence, use of force, battery, and violation of
4    the Bane Act challenge the manner in which the arrest was made. These claims have the
5    police officers’ conduct as the “but for” cause of the claims. Thus, section 945.3 bars
6    Plaintiff’s First, Second, Third, Fourth, and Sixteenth Causes of Action during the
7    pendency of the criminal action against Plaintiff.
8           The same holds for Plaintiff’s state-law claims against the City of San Diego:
9    negligent hiring and supervision (Eleventh Cause of Action) and failure to train (Twelfth
10   Cause of Action). Without challenging the conduct by Officer Lorenzen or other SDPD
11   officers, Plaintiff cannot plausibly state that the City of San Diego acted negligently or
12   failed to train the officers, thereby causing Plaintiff to be injured. See Love v. Motion
13   Indus., Inc., 309 F. Supp. 2d 1128, 1138 (N.D. Cal. 2004) (listing causation as an element
14   of a negligent supervision claim); cf. Lockett, 977 F.3d at 741–42 (holding that the
15   petitioner’s Monell claim was “‘based upon conduct of the peace officer[s]’ within the
16   meaning of § 945.3” because to prove that the municipality held the alleged practice or
17   custom giving rise to Monell liability, the petitioner must prove unconstitutional conduct
18   of the officers).
19          The Court concludes that section 945.3 of the California Government Code bars
20   Plaintiff from bringing the state-law causes of action while the state criminal action is
21   pending against him.        The Court thus dismisses without prejudice Plaintiff’s state-law
22   claims. Because section 945.3 tolls the statute of limitations for the state-law claims until
23   the date of judgment and sentence, Plaintiff may refile his state-law claims after that point
24
25          3
              The Court takes judicial notice of the Complaint-Felony filed on October 8, 2019 in the San
26   Diego Superior Court, Court No. CD283577 in the case of People of the State of California v. Deovante
     Leshampel Guy (RJN Ex. 1, ECF No. 6-2 at 5–7), as facts capable of ready determination. See Fed. R.
27   Evid. 201(b); Peyton v. Burdick, No. 1:07-CV-00453 LJO TAG, 2008 WL 1776450, at *3 & n.2 (E.D.
     Cal. Apr. 18, 2008) (taking judicial notice of state court docket indicating the crime the plaintiff was
28   charged with and the related trial date).

                                                      - 26 -
                                                                                                    20cv2027
1    in time. See McAlpine v. Alameda County Superior Court, 209 Cal. App. 3d 1, 7 (1989)
2    (holding that “the Legislature intended the term ‘pending’ to include all proceedings
3    leading to judgment” for purposes of Cal. Gov. Code § 945.3).
4
5    IV.   Younger Abstention
6          Defendants argue that the Court should stay the claims that survive their motion to
7    dismiss under Younger v. Harris, 401 U.S. 37 (1971), until the state criminal case against
8    Guy is resolved.     In Younger, the Supreme Court held that, absent extraordinary
9    circumstances, federal courts should abstain from enjoining ongoing state criminal
10   proceedings. Id. at 53. The Younger doctrine rests primarily on the consideration of
11   comity, which “preserve[s] respect for state functions such that the national government
12   protects federal rights and interests in a way that will not ‘unduly interfere with the
13   legitimate activities of the States.’” Gilbertson v. Albright, 381 F.3d 965, 970 (9th Cir.
14   2004) (quoting Younger, 401 U.S. at 43–45). While Younger itself involved an action to
15   enjoin a state criminal prosecution, courts have held that Younger extends to requests for
16   declaratory relief, see Samuels v. Mackell, 401 U.S. 66, 72 (1971), and to § 1983 actions
17   for damages, see Gilbertson, 381 F.3d at 979.
18         Courts have held that “the Younger abstention defense is waived when an action is
19   removed from state court and federal jurisdiction is thereby invoked by the defendant.”
20   Cummings v. Husted, 795 F. Supp. 2d 677, 692 (S.D. Ohio 2011) (collecting cases). As
21   explained by the court in Kenny A. ex rel. Winn v. Perdue, 218 F.R.D. 277 (N.D. Ga. 2003),
22   where municipal defendants are in federal court because of their own removal of an action
23   to federal court, “[i]t would be fundamentally unfair to permit State Defendants to argue
24   that this Court must abstain from hearing the case after they voluntarily brought the case
25   before this Court.” Id. at 285 (citing Lapides v. Bd. of Regents of the Univ. Sys. of Ga., 535
26   U.S. 613 (2002)). “To do so would permit defendants effectively to prevent plaintiffs from
27   pursuing their federal claims in any forum.” Id.
28

                                                 - 27 -
                                                                                           20cv2027
1          Those considerations are applicable here. Plaintiff filed his action in state court, but
2    the San Diego Defendants removed the matter to federal court. (ECF No. 1.) By their
3    removal, the San Diego Defendants waived abstention. Therefore, the Court declines to
4    stay the present action.
5
6    V.    Plaintiff’s Request to Amend the Pleading
7          In his Opposition, Plaintiff requests an opportunity to amend his pleading to cure
8    any deficiencies found by this Court. (Pl.’s Opp’n at 24:14–15.) “In general, a court should
9    liberally allow a party to amend its pleading.” Sonoma Cnty. Ass’n of Retired Emps. v.
10   Sonoma Cnty., 708 F.3d 1109, 1117 (9th Cir. 2013) (citing Fed. R. Civ. P. 15(a)); see also
11   Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001) (“A district
12   court ‘shall grant leave to amend freely ‘when justice so requires.’”). “Courts may decline
13   to grant leave to amend only if there is strong evidence of ‘undue delay, bad faith or dilatory
14   motive on the part of the movant, repeated failure to cure deficiencies by amendments
15   previously allowed, undue prejudice to the opposing party by virtue of allowance of the
16   amendment, [or] futility of amendment[.]’” Sonoma Cnty., 708 F.3d at 1117 (alteration in
17   original) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).
18         In light of the liberal policy favoring amendment, the Court finds granting Plaintiff
19   leave to amend the pleading is appropriate. This is the first time Plaintiff will have the
20   opportunity to amend his pleading following the Court’s guidance. Defendants do not
21   make a strong showing of undue delay, bad faith, or dilatory motive on the part of Plaintiff.
22         The Court thus GRANTS Plaintiff leave to amend his pleading. Any amended
23   pleading must be filed on or before July 16, 2021, in compliance with this Court’s
24   Standing Order. See Standing Order of the Hon. Cynthia Bashant for Civil Cases ¶ 4.
25   //
26   //
27   //
28   //

                                                  - 28 -
                                                                                            20cv2027
1                                       CONCLUSION
2          The Court GRANTS IN PART AND DENIES IN PART Defendants’ motion to
3    dismiss. (ECF No. 6.)
4          The Court DENIES Defendants’ request to stay this action.
5          The Court GRANTS Plaintiff leave to amend his pleading. Any amended pleading
6    must be filed on or before July 16, 2021, in compliance with this Order.
7          IT IS SO ORDERED.
8
9    DATED: July 2, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               - 29 -
                                                                                20cv2027
